Citation Nr: 1604815	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 10, 2010 for the grant of a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  On May 11, 2009, VA received a written statement from the Veteran claiming entitlement to service connection for residuals of a stroke and indicating that his service-connected disabilities had increased in severity, namely, that he was wheelchair-bound and had paralysis of one leg as a result of service-connected disabilities.

2.  In its September 2011 rating decision granting a TDIU, the RO assigned an effective date of November 10, 2010.

3.  Effective May 11, 2009, the Veteran was in receipt of service connection for residuals of a cerebrovascular accident with left foot drop and expressive aphasia, rated as 40 percent disabling; claudication from peripheral vascular disease of the right lower extremity, rated as 20 percent disabling; claudication from peripheral vascular disease of the left lower extremity, rated as 20 percent disabling; tonsillectomy, rated as noncompensable; hemorrhoids, rated as noncompensable; and hiatal hernia with duodenitis, rated as noncompensable.

4.  From May 11, 2009, the combined effects of the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 11, 2009 for the award of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents "downstream" issues in that it arose following the grant of service connection and subsequent award of TDIU; regardless, adequate notice was provided to the Veteran in writing following the issuance of an August 2013 Statement of the Case.  VA has also satisfied its duty to assist with regard to the issue decided herein.  The claims folder contains available VA medical center records and examination reports, as well as private medical records identified by the Veteran and lay statements from the Veteran, family members, and caregivers.  Additional VA examinations are not necessary as current findings would not serve to establish entitlement to an earlier effective date for a TDIU, nor would current findings establish entitlement to an increased level of compensation.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.
As noted above, the Veteran presented testimony at a Board hearing in November 2015.  During the hearing, the undersigned VLJ clarified the issue and explained the basis for rating disabilities, to include TDIU.  The Veteran's functional impairment and manifestations were addressed, and he was provided an opportunity to submit additional evidence.  The actions of the VLJ supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

In November 2010, the Veteran submitted a VA Form 21-8940 requesting a TDIU.  In a September 2011 rating decision, the RO granted a TDIU, effective November 10, 2010.  The Veteran claims that he is entitled to an earlier effective date for the award of TDIU.  Specifically, he claims that a letter he submitted requesting increased compensation and claiming entitlement to service connection for residuals of a stroke, received by VA on May 11, 2009, constituted an informal claim for TDIU, and that his award of TDIU should be effective on that date.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

The effective date of an award of service connection will be the day following the date of separation from service, if the Veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In May 2009, the Veteran filed a claim of entitlement to service connection for stroke, which was received by VA on May 11, 2009.  In his letter, the Veteran indicated that he was "required to use a wheelchair" and that his left leg was paralyzed below the knee as a result of multiple strokes that occurred in 2008.  He also requested increased compensation for his other service-connected disabilities, writing, "I feel my condition warrants an increase."  In an April 2010 rating decision, the RO granted service connection for residuals of a cerebrovascular accident with left foot drop and expressive aphasia, and assigned a 40 percent disability evaluation effective May 11, 2009 (the date of receipt of the claim for service connection).  At the time of that decision, the Veteran was also in receipt of service connection for claudication from peripheral vascular disease of the right lower extremity (20 percent disabling); claudication from peripheral vascular disease of the left lower extremity (20 percent disabling); tonsillectomy (noncompensable); hemorrhoids (noncompensable); and hiatal hernia with duodenitis (noncompensable).  Thus, although the issue of entitlement to a TDIU had not yet been adjudicated, the Veteran became eligible for a TDIU on a schedular basis, effective May 11, 2009.  See 38 C.F.R. § 4.16(a).

After carefully reviewing the record, the Board agrees with the Veteran that an earlier effective date of May 11, 2009 is warranted for the award of TDIU. See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather is an attempt to obtain an appropriate rating for a disability or disabilities.  It can be part of the initial adjudication of a claim for service connection or, if a disability upon which entitled to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Id. at 453-54.

In this case, the Veteran's May 2009 letter constituted both a claim of entitlement to service connection for residuals of a stroke and a claim for increased compensation for his other service-connected disabilities.  The letter further indicated that the Veteran was in a wheelchair and that his left leg was paralyzed as a result of his stroke.  The contemporaneous evidence established that the Veteran was severely impaired as a result of his stroke and bilateral lower extremity symptomatology.  Medical reports dated in 2008 reflected impaired ambulation and the need for a wheelchair in the aftermath of his stroke.  During a November 2008 VA examination, the Veteran reported that he could no longer run his business due to his failing health.  On VA examination in February 2010, he reported being unemployed, and the examiner noted that the Veteran's service-connected stroke residuals were productive of severe effects on his usual daily activities.  In sum, although the Veteran did not expressly request a TDIU in the May 2009 claim, the issue of unemployability was reasonably raised by the record.  Moreover, the Board finds that at the time of the May 2009 claim, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  An earlier effective date of May 11, 2009 for an award of TDIU is warranted.

The Board is aware that, under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2), in cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date.  In this case, however, the Veteran has not requested an effective date earlier than May 11, 2009, and he does not meet the criteria for a TDIU on a schedular basis prior to that date.  His 40 percent evaluation for residuals of a cerebrovascular accident with left foot drop and expressive aphasia cannot be made effective prior to May 11, 2009, as that was the date of receipt of the claim for service connection.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  There is no indication of any other pending claims for increase predating the May 2009 letter.  In May 2012, the Veteran submitted correspondence indicating his intention to withdraw any remaining claims for increased compensation.  As such, the Board finds that May 11, 2009 is the earliest date as of which it is factually ascertainable that a TDIU is warranted.

For the aforementioned reasons, the effective date for a TDIU award is governed by the date the Veteran was awarded service connection for residuals of a cerebrovascular accident with left foot drop and expressive aphasia, May 11, 2009, which is also the date the Veteran met the schedular criteria for TDIU.  Therefore, an earlier effective date of May 11, 2009 for an award of TDIU is warranted.


ORDER

Entitlement to an effective date of May 11, 2009, for the award of TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


